Citation Nr: 1425705	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether the severance of service connection for cause of the Veteran's death was proper.

2.  Whether the severance of eligibility to Dependents' Educational Assistance was proper.


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty with reported service from May 1967 to May 1972.  The Veteran died in July 2008.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2013, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO granted entitlement to service connection for the cause of the Veteran's death, who died in July 2008.
 
2.  In a December 2008 rating decision, the RO proposed to discontinue service connection for the cause of the Veteran's death of; this proposal was based on a finding that the Veteran was erroneously granted service connection based on cancer of the lung when the Veteran instead had metastatic disease of the lung
.
3.  The RO implemented the severance in a rating decision in July 2010.
 
4.  The evidence of record does not establish that the grant of service connection for the cause of the Veteran's death was clearly and unmistakably erroneous

5.  The evidence of record does not establish that the grant of Dependents' Educational Assistance was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  As severance of service connection for the Veteran's death was improper, the criteria for restoration of service connection for the Veteran's death are met. 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1116, 1154(a), 5109 (West 2002); 38 C.F.R. §§ 3.105(d) , 3.303, 3.307, 3.309, 3.312 (2013).

2.  The severance of the grant of Dependents' Educational Assistance was improper. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 3500 (West 2002); 38 C.F.R. 
§ 3.105(d) (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the issues are resolved in the Appellant's favor, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Facts

The Veteran's DD 214 establishes the Veteran served in Vietnam from October 1968 to May 1970.

The Veteran's service treatment records did not show any lung abnormalities.  One examination, in July 1971, revealed the Veteran had enucleated tonsils.  The Veteran was treated several times for congestion in the nasal, eustachian, and auditory canal.  He also was treated for an upper respiratory infection.  In September 1970, he reported he experienced  recurrent acid indigestion for a year.  It was believed he had recurrent symptoms compatible with duodenal ulcer even though gastrointestinal radiological series was negative.

In October 2007, the Veteran was diagnosed with a carcinoma located on the floor of his mouth.  It was excised and for a short period of time, he did well, but by February 2008, the Veteran noted growths under his chin and in his neck.  The Veteran underwent surgical excision for a submandibular mass and a salivary gland (also described as a submandibular gland).  

In March 2008, a CT scan noted numerous pulmonary nodules and areas of architectural distortion suspicious for pulmonary metastases.  By April 2008, the metastases were spreading beyond the lungs and, in June 2008, the Veteran appeared to have developed numerous and enlarging pulmonary nodules bilaterally.  

The Veteran died on July [redacted], 2008 with the cause of death listed as metastatic squamous cell carcinoma to the lungs and the second cause listed as oral squamous cell carcinoma.  

In September 2008, after the Appellant filed for service connection for cause of the Veteran's death, the RO issued a rating decision granting service connection for the cause of the Veteran's death and awarded dependency and indemnity compensation and eligibility to Dependents' Educational Assistance.

In December 2008, a VA opinion noted that a chest X-ray before diagnosis was unremarkable.  All medical treatment notes, discharge summaries, imaging studies, and the death certificate demonstrated there was no question the Veteran had a primary lung cancer, that is, a cancer originating in the lungs.  All providers diagnosed the lung condition as metastatic disease secondary to oral squamous cell carcinoma.  

In December 2008, the RO issued a rating decision proposing to sever the death benefits on the basis of clear and unmistakable error.  The Appellant was notified of the proposed severance in January 2009.  The Veteran was also notified that she could request a hearing and submit evidence.  The hearing occurred in November 2009 and she also submitted additional records from the Veteran's medical care providers who treated him for his cancer.  The RO then issued a rating decision in June 2010, effectuating the proposed actions, effective September 1, 2010, which was the day following the last day of the month in which the 60-day period from date of notice of the rating decision expired.  See 38 C.F.R. § 3.105(d) .

Analysis

Dependency and indemnity compensation may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  Service connection may be established for the cause of a Veteran's death if a service-connected disability was either the principal or contributory cause of death. 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Among the diseases are respiratory cancers, defined as cancer of the lung, bronchus, larynx, or trachea.  Presumptive service connection may not be established under for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure. VAOPGCPREC 18-97.

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. at 488 ; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Stallworth, 20 Vet. App. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  As the Court noted, the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

"If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. "

Stallworth v. Nicholson, 20 Vet. App. at 488.  The Court thus concluded that the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous.  Id. 

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, supra.

Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be considered clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

At the outset, the Board notes that the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).

Accordingly, the remaining issue is whether the severance itself was proper in accordance with the applicable law and regulations.  As mentioned above, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Appellant did not meet the criteria for an award of service connection for the cause of the Veteran's death.  This is a much higher burden of proof than that which is necessary for simply denying a veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that the veteran meets the service connection criteria (i.e. that the preponderance of the evidence is against the service connection claim).  Furthermore, the evidence must establish that the grant of service connection for the Veteran's death was clearly and unmistakably erroneous with the burden of proof on VA. 38 C.F.R. § 3.105(d) .

After a review of the record the Board cannot find that it is undebatable that the current evidence establishes that a grant of service connection for the Veteran's death is clearly and unmistakably erroneous.  In this case, at best, the evidence of record establishes that the Veteran did not die of a primary respiratory cancer, which is defined as cancer of the lung, bronchus, larynx, or trachea.  Instead, the Veteran's cancer was a squamous cell carcinoma originating in the mouth which metastized to the lungs.  Therefore there is no presumption of service connection as the Veteran did not have a cancer that is presumed by VA to be caused by Agent Orange exposure.  38 C.F.R. §§ 3.307, 3.309.  

The evidence renders this case as short of undebatable that the Veteran's death is not the result of service.  Although the Veteran's squamous cell carcinoma is not presumed to be due to Agent Orange exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  All theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004).  There is no evidence of record that the squamous cell carcinoma did not result from Agent Orange exposure.  In addition, there is evidence that establishes some aspect of service other than Agent Orange exposure may have caused or resulted in the subsequent squamous cell carcinoma.  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes that in service, the Veteran had recurrent acid indigestion which may have affected his mouth.  At one point in service, he had enucleated tonsils.  

Simply put, the evidence of record is not clear and unmistakable that the Veteran's death was not caused by service.  The Board is not faced with the issue of whether service connection for the cause of the Veteran's death should be awarded in the first instance.  Instead, the Board must determine whether service connection for the Veteran's death is clearly and unmistakably not warranted baser don the current evidence.  To properly sever service connection for cause of the Veteran's death, no reasonable mind, after a review of the evidence, cannot differ on the conclusion that the Veteran's death was not the result of service as there is evidence that his death may be associated with service.  Even if the RO originally determined that the Agent Orange presumption did not apply, that finding still left open the debatable question that the Veteran's death was still the result of Agent Orange or service generally.  At this juncture, the burden of proof is upon VA and as there are other theories and evidence supporting service connection for the Veteran's death, VA has not met its burden of proof.   

Therefore, the Board concludes that the September 2008 award of service connection for cause of the Veteran's death did not involve clear and unmistakable error and it is not clear and unmistakable based on the current evidence that SC is not warranted.  Accordingly, severance of service connection for cause of the Veteran's death, on the basis of clear and unmistakable error, was not proper.  See 38 C.F.R. §§ 3.105(d), 3.303, 3.307, 3.309.  The claim to restore service connection for cause of the Veteran's death is granted.

As service connection is restored for the cause of the Veteran's death, the evidence of record does not clearly and unmistakably support the severance of eligibility to Dependents' Educational Assistance, which are benefits contingent on the restoration of service connection for cause of the Veteran's death.












ORDER

The severance of service connection for the cause of the Veteran's death was improper, and restoration of service connection is granted.

The severance of eligibility to Dependents' Educational Assistance was improper, and eligibility is restored.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


